Notice of Pre-AIA  or AIA  Status
The present application, US 20170249627, filed on 05/15/2017, is a continuation in part of Application 15/332777, which is a continuation of Application 14/110433 (US 20140136401), filed 01/16/2014. Application 14/110433 is a 371 of PCT/AU12/000327 (filed March 30, 2012), and claims priority to Foreign Application No. AU2011901257 filed in Australia on April 5, 2011. 
Even if AIA  35 U.S.C. 102 and 103 apply to a patent application, pre-AIA  35 U.S.C. 102(g) also applies to every claim in the application if it: (1) contains or contained at any time a claimed invention having an effective filing date as defined in 35 U.S.C. 100(i) that occurs before March 16, 2013; or (2) is ever designated as a continuation, divisional, or continuation-in-part of an application that contains or contained at any time such a claim. Pre-AIA  35 U.S.C. 102(g) also applies to any patent resulting from an application to which pre-AIA  35 U.S.C. 102(g) applied. See MPEP § 2138.
Thus, if an application contains, or contained at any time, any claim having an effective filing date that occurs before March 16, 2013, and also contains, or contained at any time, any claim having an effective filing date that is on or after March 16, 2013, each claim must be patentable under AIA  35 U.S.C. 102 and 103, as well as pre-AIA  35 U.S.C. 102(g), for the applicant to be entitled to a patent. However, an application will not otherwise be concurrently subject to both pre-AIA  35 U.S.C. 102 and 103 and AIA  35 U.S.C. 102 and 103.
For these reasons, when subject matter is claimed in an application filed on or after March 16, 2013 having priority to or the benefit (e.g., under 35 U.S.C. 120, 121, or 365(c)) of a prior application filed before March 16, 2013, care must be taken to accurately determine whether AIA  or pre-AIA  35 U.S.C. 102 and 103 applies to the application. See Also MPEP § 2151.
Examiner notes that at least the following was found in the specification of US 15/595261 and is not found in Application 14/110433. (Paragraph numbering refers to US 20170249627.)
FIG. 3
[0016-0027]; [0031]; [0086-0090]; and [0092] 
Claim 1 contains the limitation “the consumer electronic device operatively coupled to the communications and processing server”. The specification of Application 14/110433 (US 20140136401) contains support at [0032] and [0046] for a “mobile telephone”, but is silent of a “consumer electronic device.” Therefore, the effective filing date of the instance instant limitation of claim 1 is determined to be 05/17/2017. The application will be examined under AIA  (First Inventor to File) provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 02/02/2022 has been entered.
Status of Claims
Claims 5-20 have been cancelled.   Claim 1 has been amended.  Claims 1-4 as filed 02/02/2022, are examined herein. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 103, Applicant argues (page 5-10 of the Remarks dated 02/02/2022) that there is no motivation to combine Bemmel and Regev because Bemmel does not teach any motivation to combine “passwords”. This argument is not persuasive. Bemmel teaches (FIG. 8) that data provided by the customer (#818, voice sample and password) can be transmitted to an identity provider service and then the result is forwarded to a payment processor (#840). Bemmel teaches [0031], [0035], [0041] that verification information can be routed to other servers. [0084] teaches that voice sample and/or password data can be provided to the mobile gateway … (emphasis added) “which conveys it onto the authentication services gateway 116 for further parsing and distribution.”
Applicant further argues (page 8) that Bemmel does not teach merchant account information registered and stored in a database server. This argument is not persuasive. Bemmel teaches authentication of a POS terminal at [0075-0078]. Examiner notes that the broadest reasonable interpretation of “merchant account information includes a POS identifier. Authentication of a POS requires that POS information be stored. 
Applicant further argues (page 9) that the message to the user of Hammad does not request anything of the user, but rather is providing information. This argument is not persuasive. Hammad teaches [0041] the provision of validation tests to a mobile device, and that the mobile device includes an input device. 
Applicant further argues that there is no motivation to combine the three references. This argument is not persuasive.   Regev [0022-0023] explicitly teaches the motivation of the use of SMS to improve efficiency and consumer confidence. Hammad explicitly teaches [0007] the motivation of the use of a consumer device to enhance transaction security without interfering with the consumer experience in the transaction.


Claim Interpretation - Preamble
The preamble of claim 1 recites: “A system enabling a consumer electronic device to transfer funds from an account of a consumer, herein referred to as a consumer account, to the account of a merchant, herein referred to as a merchant account, via a mobile telecommunications network, the system comprising:…” Examiner notes that the recitation of “account of a consumer” and “account of a merchant” are subject to intended use claim interpretation.  According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080046366 (hereinafter Bemmel) in view of US 20010007132 (hereinafter Regev) and US 20100274692 (hereinafter Hammad).

Regarding claim 1, Bemmel teaches a system enabling a consumer electronic device to transfer funds from an account of a consumer, herein referred to as a consumer account, to the account of a merchant, herein referred to as a merchant account, via a mobile telecommunications network, the system comprising:
a merchant electronic device operatively coupled to a communications and processing server via the mobile telecommunications network, wherein the merchant electronic device is also operatively coupled to an Internet network; (FIG. 8 and [0082-0085] teaching a POS terminal operatively coupled to a merchant gateway. [0047] teaches that the device may be linked to a corporate network server.)
a database server operatively coupled to the communications and processing server, wherein the merchant electronic device is operatively coupled to the database server via the Internet network, wherein the merchant supplies information comprising the merchant account to the database server [via the Internet network], wherein the database server stores said information and provides the information to the communications and processing server at an initiation of a transfer of funds; (FIG.1 teaching an authentication services gateway, a mobile gateway, and a merchant gateway, each linked to authentication servers and a mobile device database. [0082] the customer … entering a number or phrase associated with the registered account via the payment terminal; [0075-0077] contemplating authentication of the POS. )
the consumer electronic device operatively coupled to the communications and processing server via the mobile telecommunications network, wherein the merchant and consumer electronic devices are capable of sending and receiving messages to and from the communications and processing server via the mobile telecommunications network; the communications and processing server performing steps comprising: (FIG. 1, FIG. 3, and FIG. 8  and [0083] a mobile gateway originating a call to the mobile device.)
receiving a first [SMS] message from the merchant electronic device via the mobile telecommunications network, the first [SMS] message comprising: (FIG. 1, FIG. 3, and FIG. 8 and [0082])
first transaction data comprising a first portion of a consumer credit card number, wherein the consumer credit card number comprises a first portion and a second portion; and (FIG. 1, FIG. 3, and FIG. 8 and [0082] teaching the customer indicating at the POS terminal the financial account he/she wishes to employ for a transaction by entering a number or phrase associated with the registered account via the payment terminal.)
a consumer mobile number associated with the consumer electronic device for uniquely identifying the consumer electronic device, wherein the consumer nominates the consumer electronic device by supplying the consumer mobile number to the merchant possessing the merchant electronic device, and wherein the consumer provides the first portion of a consumer credit card number to the merchant; (FIG. 1, FIG. 3, and FIG. 8 and [0082-0083] teaching the consumer providing registered verification information and a mobile phone number to the POS device, and the POS device transmitting that information to the payment processing server including the identity provider service.)
a message combining server, operatively coupled to the communications and processing server, for combining the first transaction data, the second transaction data and information comprising the merchant account to generate a combined transaction data sufficient for deducting funds from the consumer account, wherein the combined transaction data comprises the first portion and the second portion of the consumer credit card number, wherein the combined transaction data is then transmitted to a transaction processor, wherein the transfer of funds from the consumer account to the merchant account is completed by the transaction processor. ([0084] user providing a password to the server, and a transaction module #122. FIG. 3 communication by voice connection or text message. See also [0016], [0042], [0051], [0056], [0058], [0066], and [0074]. [0058] teaches provision of a password by text message. Examiner notes that a credit card number typically comprises a 16-digit account number, an expiration date, and a CVV number. The expiration date or CVV can be considered a password for the purpose of user authentication. [0085] approval and completion of the transaction. See also [0031] “In one embodiment, rather than prompting the consumer to select a particular password, the provisioning module 120 can select an element of the received registration information to be used as the password.”)
Bemmel does not explicitly teach, but Regev does teach:
receiving a first SMS message from the merchant electronic device via the mobile telecommunications network, the first SMS message comprising:  ( [0054] (“When using a third party the credit card details, or any other equivalent personal information, will be transformed to the Issuer or bank in two segments, each one consisting only half of the information….”)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the partial credit card data transmission of Bemmel with the use of SMS of Regev because motivation Regev [0022-0023] explicitly teaches the motivation of using SMS to improve efficiency and consumer confidence. See MPEP 2143.I.G.

Modified Bemmel does not explicitly teach, but Hammad does teach:
processing the first SMS message to generate a request SMS message, comprising request data, at least a portion of the request data being derived from the first SMS message, wherein the request SMS message is transmitted to the consumer electronic device identified by the consumer mobile number;  ([0041], [0095] “user 1 may need to provide … a billing zip code, a PIN (personal identification number), an expiration date, a card security code (e.g. CVV, CVVC, etc), or other required information.”)
and verifying a source of the response SMS message using the consumer mobile number previously provided and identification data embedded in the response SMS message, comprising extracting a mobile phone number from the identification data and cross-checking the mobile phone number with the consumer mobile number previously provided; (FIG. 1, [0041],  [0098])
It would have been obvious, as of the effective filing date of the instant invention, to combine the funds transfer method of Bemmel and Regev with the request message requesting CVV and phone number cross check of Hammad, because Hammad explicitly teaches the motivation [0007] of the use of a consumer device to enhance transaction security without interfering with the consumer experience in the transaction.  See MPEP 2143.I.G.

Regarding claim 2, Bemmel in view of Regev and Hammad teaches a system as claimed in claim 1, and Bemmel further teaches:
wherein first transaction data comprising the first [SMS] message further comprises a transaction descriptor or an amount to be transferred from the consumer account to the merchant account. (FIG. 1, FIG. 3, [0046] “purchase amount”)
Bemmel does not explicitly teach, but Regev does teach:
first transaction data comprising the first SMS message ([0054])

Regarding claim 3, Bemmel in view of Regev and Hammad teaches a system as claimed in claim 2, and Bemmel further teaches:
wherein the request SMS message directed to the consumer electronic device comprises the transaction descriptor or the amount to be transferred from the consumer account to the merchant account. (FIG. 8, [0056], [0082-0087])

Regarding claim 4, Bemmel in view of Regev and Hammad  teaches a system as claimed in claim 1, and Bemmel further teaches:
wherein the second transaction data contained in the response SMS message further comprises an expiry date of a credit card bearing the consumer credit card number or a security code associated with the credit card bearing the consumer credit card number. (FIG. 3, [0031], [0058], [0084])
	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050268107 (Harris) teaching a method of two factor authentication. See [0132] teaching code exchange using a mobile phone. 
US 7810729 (Morley) teaching a method of using a mobile phone to transmit credit card transaction data. 
US 2015015459 (Bacastow) FIG. 3,  FIG. 4, FIG. 12. [0130] Server sends SMS to customer, customer replies with PIN. [0137] partial physical PIN.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE A RUTISER/Examiner, Art Unit 3692                                                                                                                                                                                                        
CLAIRE A. RUTISER
Examiner
Art Unit 3692